MEMORANDUM **
Lead petitioner, Romeo Hernandez Pahati, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“U”) decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that the harassment Pahati suffered does not amount to persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (holding that alien who had received numerous death threats but was never closely confronted had not suffered past persecution).
Similarly, the record does not compel the conclusion that Pahati has a well-founded fear of persecution due to his political activity in support of former President Ferdinand Marcos given that there has been a change of government in the Philippines and that Pahati returned to the Philippines for almost a year without incident. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.2000) (no well-founded fear of persecution where there had been changes in government and where petitioner returned to her country of origin without incident).
We lack jurisdiction to review Pahati’s claims for withholding of removal and protection under CAT because he failed to raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.